Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the application filed on 5/10/2013. 
      Claims 1-14 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, and 14 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Xu et al. (US 8218080 B2; hereinafter Xu).

1. A method for automatically switching off a display screen of a television device, the television device further including a processor that communicates with a camera, the method being implemented using the processor of the television device and comprising steps of:
“[2:12-14] The system 100 comprises a television display 102, a parameter setting module 204, a remote control 106, a controller module 108 and a digital video camera 110.…”

“[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

in receipt of an activation signal, controlling the television device to operate in an activation mode in which the display screen outputs a video output, and
controlling the camera to continuously capture images of a viewing area in front of the display screen;
“[2:42-46 The camera 110 is positioned such that the faces of viewers of the television 102 are within the field of view of the camera 110. Further, more than once camera 110 may be utilized and connected to the controller module 108.”

“[3:52-55] The remote control 106 is used by the user to command the various modules 102, 104,108 and 110 in FIG.1. The basic remote control function for the digital video camera 110 is Switching it on/off.”

for each of the images captured by the camera, performing a face detection operation to determine a number of faces in the image;
“[3:3-6] The controller module include storage (e.g., RAM) 111, image/video processing module 112, face detection module 114, face registration and training module 116, face
recognition module 118, and decision making module 120. “

when it is determined that the number of faces in the image is zero, starting a first countdown timer;
“[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

and when it is determined that the number of faces remains zero in the images captured since the start of the first countdown timer to a time instance that the first countdown timer reaches zero, controlling the display screen to switch off.
“[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

2. The method of Claim 1, the television device further including a communicating component that communicates with a remote control, the method further comprising, after controlling the display screen to switch off, a step of controlling the display screen to switch on when one of the following conditions is met:
“[3:52-55] The remote control 106 is used by the user to command the various modules 102, 104,108 and 110 in FIG.1. The basic remote control function for the digital video camera 110 is Switching it on/off.”

it is determined that at least one face is detected
in the image; and
“[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output 

a signal from the remote control indicating that a button of the remote control has been pressed is received by the communicating component.
“[3:52-55] The remote control 106 is used by the user to command the various modules 102, 104,108 and 110 in FIG.1. The basic remote control function for the digital video camera 110 is Switching it on/off.”

7. The method of Claim 1, further comprising the step of:
controlling the camera to rotate with respect to an original position while capturing the images.
“[2:35-39] FIG. 1 illustrates functional interaction of the modules102-110 for any one of the above examples. The camera 110 outputs video signals (i.e., video stream) to the controller module 108, and receives control signals (e.g., on/off Zooming, panning, etc.) from the controller module 108.”

Regarding the claims 8, 9 and 14, they recite elements that are at least included in the claims 1, 2 and 7 above respectively, but in a device form rather than a method form. Therefore, the rationale for the rejection of the claims 8, 9 and 14 applies equally as well to the claims 8, 9 and 14 respectively. 


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 3-6 and 10-13** rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Matsumoto (US 20160262097 A1).

Regarding the claim 3, Xu discloses the invention substantially as claimed as mentioned above for the claims 1 and 2.

Xu discloses,    
3. The method of Claim 2, further comprising:
when it is determined that the number of faces in the image is zero…
“[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

…

when it is determined that the number of faces remains zero in the images captured…
“[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

Xu does not disclose,
…further starting a second countdown timer that reaches zero later than the first countdown timer; and

…since the start of the second countdown timer to the time instance that the second countdown timer reaches zero, controlling the television device to switch to a standby mode in which most components of the television device are deactivated.

Matsumoto discloses,
…further starting a second countdown timer that reaches zero later than the first countdown timer; and
“[0056] On the other hand, as shown in FIG. 6, when control module 11 determines that the elapsed time period has exceeded the first set time period (S19: YES), control module 11 can allow display module 12 to be turned off (S20). Then, control module 11 can determine whether an elapsed time period from turning off display module 12 has exceeded a second set time period (S21). When the elapsed time period has not exceeded the second set time period (S21: NO), control module 11 can determine whether or not the touch operation to touch panel 4 is performed (S22). When not touch operation to touch panel 4 is performed (S22: NO), control module 11 returns to Step 21 and repeats the processing. When the touch operation to touch panel 4 is performed (S22: YES), control module 11 can turn on display module 12 (S23) and repeats the processing of Step 12 of FIG. 5 and subsequent steps. On the other hand, when the elapsed time period has exceeded the second set time period (S21: YES), control module 11 can shift mobile phone 1a into the sleep state (S24). It should be noted that the second set time period can be set by a user. It also should be noted that the second set time period may be or may not be the same as the first set time period.”

…since the start of the second countdown timer to the time instance that the second countdown timer reaches zero, controlling the television device to switch to a standby mode in which most components of the television device are deactivated.
“[0056] On the other hand, as shown in FIG. 6, when control module 11 determines that the elapsed time period has exceeded the first set time period (S19: YES), control module 11 can allow display module 12 to be turned off (S20). Then, control module 11 can determine whether an elapsed time period from turning off display module 12 has exceeded a second set time period (S21). When the elapsed time period has not exceeded the second set time period (S21: NO), control module 11 can determine whether or not the touch operation to touch panel 4 is performed (S22). When not touch operation to touch panel 4 is performed (S22: NO), control module 11 returns to Step 21 and repeats the processing. When the touch operation to touch panel 4 is performed (S22: YES), control module 11 can turn on display module 12 (S23) and repeats the processing of Step 12 of FIG. 5 and subsequent steps. On the other hand, when the 

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Matsumoto and apply them on the teachings of Xu to incorporate the different levels of power saving modes including fully on, display off and sleep mode, depending upon the different timers depending upon a presence or not of a face for the purpose of initiating power saving modes in Xu as taught by Matsumoto.
One would be motivated as the different levels of power savings modes are well known in the art which would have allowed for a more efficient and context adaptable use of the power saving modes based on the detection of a face which is taught by Xu.


4. The method of Claim 3, further comprising the step of, in the standby mode, controlling the television device to switch to the activation mode when one of the following conditions is met:
it is determined that at least one face is detected in the image; and
Xu “[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

a signal from the remote control indicating that a button of the remote control has been pressed is received by the communicating component.
XU “[3:52-55] The remote control 106 is used by the user to command the various modules 102, 104,108 and 110 in FIG.1. The basic remote control function for the digital video camera 110 is Switching it on/off.”

5. The method of Claim 1, the television device further including a communicating component that communicates with a remote control, the method further comprising:
when it is determined that the number of faces in the image is zero, further starting a second countdown timer that reaches zero later than the first countdown timer; and
when it is determined that the number of faces remains zero in the images captured since the start of the second countdown timer to the time instance that the second countdown timer reaches zero, controlling the television device to switch to a standby mode in which most components of the television device are deactivated.
Xu “[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

Matsumoto “[0056] On the other hand, as shown in FIG. 6, when control module 11 determines that the elapsed time period has exceeded the first set time period (S19: YES), control module 11 can allow display module 12 to be turned off (S20). Then, control module 11 can determine whether an elapsed time period from turning off display module 12 has exceeded a second set time period (S21). When the elapsed time period has not exceeded the second set time period (S21: NO), control module 11 can determine whether or not the touch operation to touch panel 4 is performed (S22). When not touch operation to touch panel 4 is performed (S22: NO), control module 11 returns to Step 21 and repeats the processing. When the touch operation to touch panel 4 is performed (S22: YES), control module 11 can turn on display module 12 (S23) and repeats the processing of Step 12 of FIG. 5 and subsequent steps. On the other hand, when the elapsed time period has exceeded the second set time period (S21: YES), control module 11 can shift mobile phone 1a into the sleep state (S24). It should be noted that the second set time period can be set by a user. It also should be noted that the second set time period may be or may not be the same as the first set time period.”


6. The method of Claim 5, further comprising the step of, in the standby mode, controlling the television device to switch to the activation mode when one of the following conditions is met:
it is determined that at least one face is detected in the image; and
Xu “[7:20-27] As shown in FIG. 4, the output from the face detection module 114 is directly sent to the energy saving control module 136. Based on the output from the face detection module 114, if there is no viewer in front of the TV 102 for a certain amount of time, the energy saving control module 136 sends control signals (through input/output control module 130) so that the television 102 turn down its brightness and eventually turn off the power.”

a signal from the remote control indicating that a button of the remote control has been pressed is received by the communicating component.
XU “[3:52-55] The remote control 106 is used by the user to command the various modules 102, 104,108 and 110 in FIG.1. The basic remote control function for the digital video camera 110 is Switching it on/off.”

Regarding the claims 10-13 they recite elements that are at least included in the claims 3-6 above respectively, but in a device form rather than a method form. Therefore, the rationale for the rejection of the claims 3-6 applies equally as well to the claims 10-13 respectively. 















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooi et al. (US 20110254691 A1) and Lee et al. (US 10185391 B2) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner
Art Unit 2481